FILED
                              NOT FOR PUBLICATION                           FEB 25 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



 LUIS FERNANDO IBARRA ARENAS;                      No. 07-70438
 VERONICA SANDOVAL,
                                                   Agency Nos. A095-448-335
               Petitioners,                                   A095-448-336

   v.
                                                   MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges

        Luis Fernando Ibarra Arenas and his wife, Veronica Sandoval, petition for

review of the Board of Immigration Appeals’order dismissing an immigration




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

NV/Research
judge’s (“IJ”) decision denying their applications for cancellation of removal. We

dismiss the petition for review.

       Petitioners contend the IJ applied the incorrect legal standard to their

cancellation of removal application by failing to consider all the hardship factors

cumulatively. The record belies this contention. Because the IJ applied the correct

legal standard, we lack jurisdiction to review the IJ’s discretionary hardship

determination. See Mendez-Castro v. Mukasey, 552 F.3d 975, 980 (9th Cir. 2009);

see also Romero-Torres v. Ashcroft, 327 F.3d 887, 891 (9th Cir. 2003).

       PETITION FOR REVIEW DISMISSED.




NV/Research                                2                                      07-70438